LipscoMB, J.
This suit was brought by the appellee against the appellant before a justice of the peace to recover one hundred dollars., the value of some cotton. It was taken by an appeal from the judg ment of the justice of the peace to the district court, where an issue was made up and a verdict for the plaintiff for eighty dollars. The defendant made a motion for a new trial on the following grounds: Because the verdict was excessive, and not warranted by the evidence. That the verdict was contrary to the law and the charge of the court. The motion was overruled, and the defendant appealed. We are not informed what the charge of the court was. If it had been disregarded by the jury, we are bound to presume in the absence of the facts, the judge would not have refused a new trial. On the other ground that the verdict was excessive, the evidence sent up in the statement of facts would go to establish the very reverse. It was a matter of calculation of the value of the cotton, and the jury seems to have been furnished with every correct data for their conclusion from the evidence. It is the misfortune of the defendant that he conceived himself aggrieved by the judgment; the consequence is that he has incurred considerable additional cost. The judgment is affirmed.